Supplement Dated May 8, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Momentum VULONE 2007 Lincoln VULDB-II Momentum VULONE Lincoln VULCV-II/Flex Elite Series Momentum VULONE 2005 Lincoln VULCV-III Lincoln VULDB Elite Series Lincoln Life Flexible Premium Variable Life Account R Momentum SVULONE 2007 Lincoln SVUL-III Momentum SVULONE Lincoln SVUL-II Elite Series LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln VULDB Elite Series Lincoln VULDB-II Lincoln VULONE 2005 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE Lincoln VULCV-III Lincoln VULCV-IV Momentum VULONE 2005 LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE Lincoln SVUL Lincoln SVUL-II Lincoln SVUL-III The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Effective May 12, 2014, the following funds will be available as new investment options under your policy. Please refer to the prospectus for each Underlying Fund found on www.LincolnFinancial.com. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), advised by Invesco Advisers, Inc. · Invesco V.I. International Growth Fund (Series I Shares): Long-term growth of capital. Franklin Templeton Variable Insurance Products Trust, advised by Franklin Advisers, Inc. · Templeton Global Bond VIP Fund (Class 1): High current income consistent with preservation of capital; capital appreciation is a secondary objective. Legg Mason Partners Variable Equity Trust, advised by Legg Mason Partners Fund Advisor, LLC. · ClearBridge Variable Mid Cap Core Portfolio (Class I): Long-term growth of capital. (Subadvised by ClearBridge Investments, LLC) Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation. · LVIP Invesco Diversified Equity-Income RPM Fund (Standard Class)(1): Capital appreciation and current income. · LVIP Multi-Manager Global Equity RPM Fund (Standard Class)(1): Long-term growth of capital. · LVIP VIP Mid Cap RPM Portfolio (Standard Class)(1): Capital appreciation. These are "Fund of Funds" and as such purchase shares of other mutual funds rather than directly investing in debt and equity securities. As a result, Fund of Funds may have higher expenses than mutual funds which invest directly in debt and equity securities.
